EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cory L. Hojka, Reg. No. 70,987 on February 10, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
Cancelled claims: cancel claims 40-55 and 57.
Replacement claims: replace claims 56 and 58 as follows:

56.	An electronic smart device system comprising: 
a right side panel having at least one gaming control; 
a left side panel having at least gaming control; 
a detachable chassis housing configured on a right side of the detachable chassis housing to attach or detach the right side panel and further configured on a left side of the detachable chassis housing to attach or detach the left side panel; and 
a detachable cradle housing; 
wherein the detachable cradle housing is configured on a right side of the detachable cradle housing to attach or detach the right side panel, configured on a left side of the detachable cradle housing to attach or detach the left side panel, and further configured to provide a depression to securely attach a smart device, wherein the smart device comprises an electronic component containing at least a processor, memory storage, and an electronic touch-screen; 
wherein the right side panel and the left side panel can receive the detachable chassis housing in a first configuration, wherein the first configuration forms a non-flexible gaming 
wherein when the detachable chassis housing is removed from the right side panel and the left side panel, the right side panel and the left side panel can receive the detachable cradle housing in a second configuration;
wherein the right side panel and the left side panel are not configured to attach to each other to form a gaming controller; 
wherein at least one of the game controls is configured to control an application on the smart device; 
wherein the detachable cradle housing has support wings on each side that can slide into wing slots of the right side panel and wing slots of left side panel; and
wherein the detachable cradle housing serves as a housing for the smart device and wherein the detachable cradle housing has a connection part on each side that fits into a connection slot of the right side panel or a connection slot on the left side panel for securing the attachment of either the right side panel or the left side panel to the cradle.

58.	The system of claim 56, wherein the detachable cradle housing further comprises one or more chassis housing openings configured to allow a user to utilize a display, a power button, a reset button, a volume button, a microphone, a speaker, a screen brightness adjuster, a camera, or a charging port of the smart device.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason that the claims are allowed is because the amendments and arguments presented in the RESPONSE TO NON-FINAL OFFICE ACTION DATED SEPTEMBER 16, 2021 on pages 9-10 in combination with the other claimed elements, “wherein the detachable cradle housing has support wings on each side that can slide into wing slots of the right side panel and wing slots of left side panel; and wherein the detachable cradle housing serves as a housing for the smart device and wherein the detachable cradle housing has a connection part on each side that fits into a connection slot of the right side panel or a connection slot on the left side panel for securing the attachment of either the right side panel or the left side panel to the cradle.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757.  The examiner can normally be reached on Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715